Citation Nr: 1114153	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether medical expenses paid during the calendar year for 2006 may be applied to a December 2006 application for pension benefits to reduce the Veteran's income for 2007.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On December 4, 2006, the Veteran submitted a claim of entitlement to permanent and total disability evaluation for pension purposes.  He attached a list of unreimbursed medical expenses paid between January and December 2006, which consisted of Medicare payments, prescription drugs, office visits, a medical check-up, transportation, and hearing aid batteries. 

2.  In determining the Veteran's income for 2007 pension benefits, VA could not consider medical expenses paid in 2006.  


CONCLUSION OF LAW

Medical expenses paid during calendar year 2006 may not be applied to a December 2006 application for pension benefits to reduce the Veteran's income for 2007.  38 U.S.C.A. §§ 1503 (West 2002); 38 C.F.R. § 3.272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) addresses the duties to notify and assist claimants in connection with claims for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  As will be explained below, this claim lacks legal merit.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Even so, the Board notes that, in the February 2010 supplemental statement of the case, the RO explained that it was unable to apply medical expensed paid in 2006 to the Veteran's December 2006 pension claim.  The Veteran was provided notice of the pertinent law in a February 2010 statement of the case. 

The RO also verified the amount of the Veteran's Social Security Administration benefits and Medicare payments.  The evidence of record provides sufficient information to adequately evaluate the claim.  

II.  Pension Benefits

For background purposes, the Veteran had been in receipt of pension benefits in the 1980s.  The benefits were terminated due to excessive income.  

On December 4, 2006, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, indicating he was seeking pension benefits.  He wrote on the application that he received $838.50 per month from the Social Security Administration and earned $1,313 per year in interest and dividends.  The Veteran attached a list of his medical expenses, which consisted of Medicare payments, prescription drugs, office visits, a medical check-up, transportation costs, and hearing aid batteries, which he stated were paid out in 2006, which totaled $2,243.00 ($1,186 was said to be Medicare payments).

In November 2007, the RO informed the Veteran that pension was denied because the Veteran's income was excessive.  It informed him that the income limit for a veteran with no dependents was $10,929.00, and that it considered the Veteran's annual income of $10,398.00 in Social Security Administration benefits, $1,313.00 in income from other sources, and medical expenses of $1,122.00.  The RO informed the Veteran of the following:

Note: You may still be entitled to pension from the date of this claim if your unreimbursed medical expenses reduce your income below the allowable limit.  For such consideration, complete the enclosed Medical Expense Report showing your unreimbursed medical expenses for the period January 1, 2007, to December 31, 2007, and return it to us no later than January 1, 2009.

See page 2 of November 2007 letter (bold in original).

The Veteran provided the requested information that same month, and in January 2008, pension benefits were granted effective January 1, 2007.  

Following the RO's November 2007 determination that the Veteran's income was excessive, the Veteran argued that VA had committed a "serious error" in only allowing $1,122.00 in medical expenses for 2006.  He referenced the regulation which states that medical expenses will be excluded from income "which have been paid within the 12-month annualization period for medical expenses regardless of when the indebtedness was incurred."  See 38 C.F.R. § 3.272(g) (2010).  [The Veteran's citation to 38 U.S.C. § 501(a) was erroneous.  That statute gives VA the authority to prescribe all rules and regulations which are necessary or appropriate to carry out the laws administered by VA).]  

In response to the Veteran's argument that VA needed to consider medical expenses paid in 2006, the RO stated that it could not count any medical expenses prior to the date he submitted his claim for pension benefits.  Specifically, it stated that the expenses were incurred prior to his date of claim.

Under 38 C.F.R. § 3.272, "The following shall be excluded from countable income for the purpose of determining entitlement to improved pension.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid."  Id.

The Board has carefully reviewed the evidence of record and concludes that the medical expenses paid in 2006 cannot be applied to the December 2006 pension application.  The reasons follow.

The Veteran submitted his claim for pension benefits on December 4, 2006.  The Veteran has alleged that he was in receipt of past pension and thus did not need to submit a formal claim for pension benefits in December 2006.  This conclusion is incorrect.  Just because the Veteran had received pension benefits in the past does not mean that he was entitled to the receipt of monetary benefits in December 2006.  Rather, once his pension benefits had been terminated due to excessive income, in order to receive pension benefits again, he would need to submit a new claim of entitlement to monetary benefits.  His eligibility would then be determined based on the evidence and the controlling law.  That is what happened here.  

Consideration of the Veteran's pension claim received on December 4, 2006 would be for pension benefits as of January 1, 2007.  See 38 U.S.C.A. § 5111(a) (commencement of payment of VA monetary benefits is delayed until the first day of the calendar month following the month in which the effective date of the award is assigned); 38 C.F.R. § 3.31 (2010).

In looking at the numbers used by the RO in the November 2007 notification letter, it used monthly Social Security Administration benefits of $866.50 as opposed to the number the Veteran had provided of $838.50 ($866.50 was the monthly payment as of December 2006.  $838.50 was the monthly payment as of December 2005)).  The RO also used the Veteran's Medicare premium of $1,122.00, which was the premium he paid in 2007 as the only medical expense, since monetary benefits based on the Veteran's December 2006 claim for pension would not have been awarded prior to January 1, 2007.  

The provisions of 38 C.F.R. § 3.272 are clear on its face: "Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid."  38 C.F.R. § 3.272.  The Veteran's annualization period in this case would be from January 1 through December 31, 2007.  Thus, the medical expenses he paid in December 2006 were not able to be applied to his December 4, 2006, application for pension benefits.  The Board notes that once the Veteran submitted the medical expenses paid in 2007, he was awarded pension benefits as of January 1, 2007.

In this case, where the law and not the evidence is dispositive, the claim must be denied because of a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 38 C.F.R. § 4.30 (1994).


ORDER

Medical expenses paid during the calendar year for 2006 may not be applied to a December 2006 application for pension benefits to reduce the Veteran's 2007 income.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


